
	
		II
		110th CONGRESS
		2d Session
		S. 3286
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2008
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Dayton Aviation Heritage Preservation Act of
		  1992 to add sites to the Dayton Aviation Heritage National Historical Park, and
		  for other purposes.
	
	
		1.Short titleThis Act may cited as the Dayton
			 Aviation National Historical Park Expansion Act.
		2.Inclusion of
			 additional areasSection 101
			 of the Dayton Aviation Heritage Preservation Act of 1992 (16 U.S.C. 410ww) is
			 amended by adding at the end the following:
			
				(c)Additional
				sitesIn addition to the
				sites described in subsection (b), the park shall consist of the following
				sites, as generally depicted on the map entitled Dayton Aviation
				Heritage National Historical Park, numbered 362/80,013, and dated May
				2008:
					(1)Hawthorn Hill,
				Oakwood, Ohio.
					(2)The Wright Company
				factory and associated land and buildings, Dayton,
				Ohio.
					.
		3.Protection of
			 historic propertiesSection
			 102 of the Dayton Aviation Heritage Preservation Act of 1992 (16 U.S.C.
			 410ww–1) is amended—
			(1)in
			 subsection (a), by inserting Hawthorn Hill, the Wright Company
			 factory, after , acquire; and
			(2)by striking
			 subsection (b) and inserting the following:
				
					(b)Cooperative
				agreements
						(1)In
				generalThe Secretary may enter into cooperative agreements with
				other Federal agencies, States, local units of governments, and private
				interests and organizations relating to the preservation, development, use, and
				interpretation of properties within the boundaries of the park in order to
				contribute to the appropriate use and management of the properties, consistent
				with the purposes of this Act.
						(2)Operation of
				hawthorn hillThe Secretary may enter into a cooperative
				agreement with 1 or more partners, including the Wright Family
				Foundation—
							(A)to operate and
				provide programming for Hawthorn Hill; and
							(B)notwithstanding
				any other provision of law, to charge reasonable fees relating to the use of,
				or access to, Hawthorn Hill, which may be used to defray the costs of park
				operation and programming.
							(3)RequirementsCooperative
				agreements under this section shall provide, as appropriate, that—
							(A)the public may
				have access to any property at specified reasonable times for purposes
				of—
								(i)viewing the
				property or the exhibits; or
								(ii)attending
				programs established by the Secretary under this subsection; and
								(B)the Secretary may
				make any improvements to the property as the Secretary, after consultation with
				the Aviation Heritage Foundation, determines to be necessary to enhance the
				public use and enjoyment of the property and
				programs.
							.
			
